                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     THE ESTATE OF PABLO GARCIA TORIBIO,                 CASE NO. 18-cv-02151-YGR
                                         ET AL.,
                                   7                                                         ORDER VACATING CASE MANAGEMENT
                                                       Plaintiffs,                           CONFERENCE
                                   8
                                                 vs.                                         Re: Dkt. Nos. 35
                                   9
                                         CITY OF SANTA ROSA, ET AL.,
                                  10
                                                       Defendants.
                                  11

                                  12          The Court has reviewed the parties’ updated Case Management Conference Statement and
Northern District of California
 United States District Court




                                  13   is satisfied that the above case is proceeding as scheduled. Accordingly, the Case Management

                                  14   Conference currently set for December 3, 2018, is VACATED.

                                  15          The parties’ request for leave to conduct plaintiff’s depositions, and resolve their dispute
                                       regarding the location of such depositions, after the current discovery cutoff, if necessary, is
                                  16
                                       GRANTED.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: November 28, 2018
                                  19
                                                                                                 YVONNE GONZALEZ ROGERS
                                  20                                                        UNITED STATES DISTRICT COURT JUDGE

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
